Per Curiam.
This is an action brought by the respondent against the appellant to recover damages in the sum of $10,000, resulting from an alleged assault and attempt to commit the crime of rape. The case was tried to a jury and a verdict rendered in favor of respondent, for which judgment was duly entered. It is not claimed that any error was committed by the court in giving or refusing to give instructions, in the admission or rejection of testimony, or in any other particular. But the contention is, (1) that under the *697evidence the jury should have found in favor of the defendant, and (2) that the verdict is so excessive that it suggests such passion and prejudice on the part of the jury as would prevent the appellant from obtaining a fair trial.
An examination of all the testimony in the case convinces us that there was sufficient legal evidence, if the jury believed it, to find not only the issues generally in favor of the respondent, but also to find the amount of damages expressed in the verdict.
The judgment is affirmed.